Case 4:19-cr-20162-MFL-SDD ECF No. 24 filed 09/15/20          PageID.89    Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,                             Case No. 18-cr-20151-10
                                                     and 19-cr-20162
v.                                                   Hon. Matthew F. Leitman

KAYLA SANDERS,

          Defendant.
__________________________________________________________________/

     ORDER DENYING MOTIONS FOR COMPASSIONATE RELEASE

        Defendant Kayla Sanders is currently serving sentences imposed by this Court

in two separate cases. In case number 18-20151 (the “2018 Case”), Sanders pleaded

guilty to participating in a wire fraud conspiracy. As part of the conspiracy, Sanders

committed fraud against Wal-Mart on more than fifty separate occasions in thirteen

different states, resulting in a loss amount of just less than $200,000. On December

4, 2018, the Court sentenced Sanders to serve forty months in custody in the 2018

Case.

        In case number 19-20162 (the “2019 Case”), Sanders pleaded guilty to

participating in a wire fraud conspiracy and to failing to surrender to serve a federal

sentence (the one that the Court had imposed in the 2018 Case. As part of the

conspiracy in the 2019 case, Sanders committed against Target the same fraud

conspiracy that she had committed against Walmart in the 2018 Case. And she did

                                          1
Case 4:19-cr-20162-MFL-SDD ECF No. 24 filed 09/15/20        PageID.90      Page 2 of 6




so while out on bond (awaiting to begin serving her sentence) in the 2018 Case.

Sanders committed the fraud against Target in four states and on more than fifteen

different occasions, resulting in a loss amount of roughly $15,000. On September

9, 2019, the Court sentenced Sanders to serve thirty-three months in custody in the

2019 Case, and the Court directed that the sentence be served consecutively to the

sentence imposed in the 2018 Case.

      Sanders has now filed motions for compassionate release in both the 2018

Case (ECF No. 402) and the 2019 Case (ECF No. 22). The motions are DENIED.

      A federal statute, 18 U.S.C. §3582(c)(1)(A), describes when a court may grant

a prisoner compassionate release:

            [T]he court . . . may reduce the term of imprisonment (and
            may impose a term of probation or supervised release with
            or without conditions that does not exceed the unserved
            portion of the original term of imprisonment), after
            considering the factors set forth in section 3553(a) to the
            extent that they are applicable, if it finds that
            . . . extraordinary and compelling reasons warrant such a
            reduction . . . and that such a reduction is consistent with
            applicable policy statements issued by the Sentencing
            Commission.

§ 3582(c)(1)(A). One district court has offered the following helpful explanation

concerning how to apply the compassionate release statute in conjunction with the

Sentencing Commission’s guidance:

           [P]ursuant to the statutory directive in 18 U.S.C.
           § 3582(c)(1)(A) and in conjunction with the Sentencing

                                         2
Case 4:19-cr-20162-MFL-SDD ECF No. 24 filed 09/15/20        PageID.91       Page 3 of 6




           Commission guidance provided in U.S.S.G. § 1B1.13, the
           Court must consider three issues in evaluating [a federal
           prisoner’s] Compassionate Release application: (i) whether
           extraordinary and compelling reasons warrant a sentence
           reduction consistent with the Sentencing Commission’s
           policy statement, (ii) whether [the prisoner] is “a danger to
           the safety of any other person or to the community,” and (iii)
           whether the section 3553(a) factors “to the extent they are
           applicable,” weigh in favor of a sentence reduction. United
           States v. Bellamy, 2019 WL 3340699, at *2 (D. Minn. July
           25, 2019); [United States v.] York, 2019 3241166, at *5 [E.D.
           Tenn. July 18, 2019]; United States v. Beck, 2019 WL
           2716505, at *7 (D.N.C. June 28, 2019); United States v.
           Johns, 2019 WL 2646663, at *3-4 (D. Ariz. June 27,
           2019); [United States v.] McGraw, 2019 WL 2059488, at *3
           [S.D. Ind. May 9, 2019].

United States v. Wong Chi Fai, No. 93-cr-1340, 2019 WL 3428504, at *2

(E.D.N.Y. July 30, 2019).

      As an initial matter, it is not clear that Sanders is even eligible for

compassionate release because she has provided no indication that she has

administratively exhausted her release request. See United States v. Alam, 960 F.3d

831, 833–36 (6th Cir. 2020) (holding that inmate must exhaust request for

compassionate release before district court may grant such release). Likewise, it is

not clear that Sanders could establish extraordinary and compelling circumstances

warranting her release.     But even if Sanders had exhausted her claim for

compassionate release and even if she had shown extraordinary and compelling

circumstances, the Court would still deny her motions for compassionate release


                                         3
Case 4:19-cr-20162-MFL-SDD ECF No. 24 filed 09/15/20       PageID.92    Page 4 of 6




because the factors under 18 U.S.C. §3553(a) weigh heavily against release. See

United States v. Chambliss, 948 F3d. 691 (6th Cir. 2020) (affirming decision of

district court to deny compassionate release on ground that §3553(a) factors weighed

against release).

      To begin, the nature and circumstances of Sanders’ offenses were very

serious. She engaged in two separate fraud conspiracies involving roughly sixty-

five separate instances of fraud committed in more than ten different states. Her

fraud caused substantial financial harm to Walmart and Target, and, as the Court

emphasized at sentencing, also harmed employees of those companies who came

under suspicion for stealing the money that Sanders had obtained by fraud.

Moreover, Sanders committed the crimes in the 2019 Case while free on bond in the

2018 Case. That showed a lack of respect for the law and for court orders and an

inability to comply with the terms of supervision.      Indeed, the Court has no

confidence that Sanders would comply with the conditions of her supervised release

if the Court terminated her custody now and permitted her to begin serving her

period of supervised release.

      Next, releasing Sanders now would undermine the goal of imposing sufficient

punishment for her offenses. She has served less than one-half of the total sentence

imposed upon her. That is simply not enough punishment for the serious offenses

that Sanders committed.



                                         4
Case 4:19-cr-20162-MFL-SDD ECF No. 24 filed 09/15/20      PageID.93   Page 5 of 6




      In addition, granting compassionate release would be inconsistent with the

goal of deterrence. That Sanders committed her offenses so many times and that she

did so while free on bond indicates that a lengthy sentence is needed to deter her

from re-offending.

      Furthermore, releasing Sanders now would undermine, not promote, respect

for the law. As noted above, Sanders showed a serious lack of respect for the law

and for court orders when she committed the offenses in the 2019 Case while free

on bond in the 2018 Case. A lengthy sentence is necessary to impress upon Sanders

the need to respect laws and orders.

      In sum, granting compassionate release now would be wholly inconsistent

with the goals of sentencing under 18 U.S.C. §3553(a). Accordingly, the Court

DENIES Sanders’ motions for compassionate release in both the 2018 Case and the

2019 Case.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: September 15, 2020




                                        5
Case 4:19-cr-20162-MFL-SDD ECF No. 24 filed 09/15/20      PageID.94   Page 6 of 6




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 15, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                        6
